Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,559,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent. Comparing the claims of the two documents, it is clear that all the subject matter claimed in the present application independent claims 2, 13, 20 and 27 are to be found in the independent claims 1, 11, 18 and 25, of the patent, thus claims 2, 13, 20 and 27 are anticipated by claims 1, 11, 18 and 25. 
The dependent claims do not introduce additional element that is not anticipated in the parent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-10, 12-13, 17-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ekchian et al. (US 2012/0112879).
As to claim 27, Ekchian teaches a computer-implemented method comprising: under control of a hardware computing device configured with specific computer-executable instructions: 
detecting speech characteristics of the digitized human vocal expression including: length of pauses between words; using the detected speech characteristics, including at least the detected length of pauses between words, to determine an impairment categorization for the first user; (Pars.18, 21, 26);
and using the impairment categorization for the first user, to determine whether the first user is to be inhibited from performing a first action;(45-46) and at least partly in response to a determination that the first user is to be inhibited/aborted from performing a first action, generating a signal configured to cause the first user to be inhibited from performing the first action (abstract; Pars.22, 29)

    PNG
    media_image1.png
    574
    437
    media_image1.png
    Greyscale

It is noted that while Ekchian teaches detecting pause/durations in the speech he doesn’t explicitly teach detecting the pause from the power spectrum of the vocal expression. However, Official Notice is taken that detecting silence or pause in speech from the power spectrum or energy of digitized speech is common and well known in the art of speech processing and would be obvious in Ekchain’s teaching in order to determine the length of pause between the user speech. For such teachings see for example Jeong et al. (US 2006/0053009).
Regarding claims 2, 13, 17-20 and 24-26, the corresponding method and instruction comprising the steps for the claims addressed above are analogous therefore rejected as being unpatentable over Ekchain.

As to claim 3, Eckhain teaches deciding to perform a retest or disable the vehicle based on tested level of impairment (Pars.66, 70).
As to claim 7, Eckhain teaches wherein the equipment comprises a vehicle (Fig.7).
As to claim 8, Eckhain teaches wherein the interlock device is configured to selectively inhibit movement of a first control (Pars.6-8).
As to claim 9, Eckhain teaches performing the test again or providing more tests (Fig.4).
As to claim 10, Eckhain teaches wherein the determination of characteristics of the human vocal expression further comprises:
determine a pitch of the human vocal expression;
determine a volume of the human vocal expression; determine how rapidly the first user is speaking in the human vocal expression; and determine a magnitude and/or a power spectrum of the human vocal expression (Pars.21, 26, 35).
As to claim 12, Eckhain teaches use the impairment categorization to determine whether a notification is to be generated and transmitted to one or more destinations, the notification including the impairment categorization, and information regarding the driver (Fig.1; Pars.16, 93, 81).


Claims 28-30, 21-23, 14-16 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ekchian et al. (US 2012/0112879) and in view of Der et al. (US 6,726,636).
As to claims 28-29, 21-22, 4-5 and 14-15 Ekchain teaches aborting/immobilizing the car, but he doesn’t explicitly teach use of solenoid. Der in same field teaches disabling a vehicle engine based on analyzing the driver’s voice where the vehicle is disabled using a solenoid (Figs.2A, #39). The combination would have been obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose disabling the vehicle.
As to claim 30, 23, 16 and 6 Der teaches use of ignition interlock system (Fig.2A, #34).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 11 is allowable, because Eckhain doesn’t teach wherein the determination of the impairment categorization for the first user is based in part on identified characteristics of the first user face comprising slow eye movements, drifting eye movements, deficits in saccadic movement, partial eye closures, and/or drooping eyelids.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657